Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 4-7, 10-13 and 16-35 are pending in the instant application.

Election/Restrictions
Applicant’s election without traverse of Group I,

    PNG
    media_image1.png
    381
    637
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    277
    383
    media_image2.png
    Greyscale
,
in the reply filed on February 10, 2021 was acknowledged in the previous Office Action.

The requirement was deemed proper and therefore made FINAL in the previous Office Action.


Claims 21-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no without traverse in the reply filed on 
February 10, 2021.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 27, 2021 was filed after the mailing date of the non-final Office Action on 
April 20, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


	Objections and rejections made in the previous Office Action that do not appear below have been overcome by Applicant’s amendments to the claims.  Therefore, arguments pertaining to these objections and rejections will not be addressed.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4, 7, 10-12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
1, R2, R3, R5 and R6 variables represent thiocyanato in claim 4.
	Claim 7 lacks antecedent basis from claim 1 when ring B represents an aryl with 5-24 ring atoms in claim 7 and Formula H in claim 7 which has ring C fused to ring B.  Claims dependent on claim 7 (Claims 10-12) also lack antecedent basis from independent claim 1.
Claim 10 lacks antecedent basis from independent claim 1 when ring B represents an aryl with 5-24 ring atoms in claim 10.
Claim 10 lacks antecedent basis from independent claim 1 when the R1, R2, R3, R5 and R6 variables represent thiocyanato in claim 10.
Claim 11 lacks antecedent basis from independent claim 1 because of the phrase “ring B fused with ring C”.
Claim 16 lacks antecedent basis from independent claim 1 when the R1, R2, R3, R5 and R6 variables represent thiocyanato in claim 16.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 7, 10-12 and 16 are rejected under 
35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 fails to further limit claim 1 because claim 4 is broader in scope than claim 1 due to the R1, R2, R3, R5 and R6 variables representing thiocyanato in claim 4.

Claim 10 fails to further limit independent claim 1 because claim 10 is broader in scope than claim 1 due to ring B representing an aryl with 5-24 ring atoms in claim 10.
Claim 10 fails to further limit independent claim 1 because claim 10 is broader in scope than claim 1 due to the R1, R2, R3, R5 and R6 variables representing thiocyanato in claim 10.
Claim 11 fails to further limit independent claim 1 because claim 11 is broader in scope than claim 1 due to the phrase “ring B fused with ring C” in claim 11.
Claim 16 fails to further limit independent claim 1 because claim 16 is broader in scope than claim 1 due to the R1, R2, R3, R5 and R6 variables representing thiocyanato in claim 16.
Allowable Subject Matter
The elected species of Compound 121, found on page 83 of the instant specification, is allowable over the prior art of record.

Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1, 13 and 17-20 are allowed over the prior art of record.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 









Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



November 18, 2021
Book XXVI, page 139